Name: 93/386/EEC: Council Decision of 14 June 1993 amending Decision 88/408/EEC on the levels of the fees to be charged for health inspections and controls of fresh meat, pursuant to Directive 85/73/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  animal product;  monetary economics;  taxation
 Date Published: 1993-07-08

 Avis juridique important|31993D038693/386/EEC: Council Decision of 14 June 1993 amending Decision 88/408/EEC on the levels of the fees to be charged for health inspections and controls of fresh meat, pursuant to Directive 85/73/EEC Official Journal L 166 , 08/07/1993 P. 0038 - 0039COUNCIL DECISION of 14 June 1993 amending Decision 88/408/EEC on the levels of the fees to be charged for health inspections and controls of fresh meat, pursuant to Directive 85/73/EEC(93/386/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 85/73/EEC of 29 January 1985 on the financing of health inspections and controls of fresh meat and poultrymeat (1), and in particular Article 2 (1) thereof, Having regard to the proposal from the Commission, Whereas Decision 88/408/EEC (2) imposes time limits on the application of some of those provisions; Whereas the application of the abovementioned provisions should be extended until 30 September 1993 so that an in-depth study can be made of all the arrangements relating to fees; whereas reference should be made in this respect to the proposal for a Council Directive amending Directive 85/73/EEC (3) and Directive 92/116/EEC of 17 December 1992 amending and consolidating Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (4); Whereas certain provisions of Decision 88/408/EEC should be amended as a result of the adoption of Directive 91/497/EEC of 29 July 1991 amending and updating Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat to extend it to the production and marketing of fresh meat, and amending Directive 72/462/EEC (5), and Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (6); Whereas it appears necessary to derogate temporarily from the rules for conversion into national currencies of the amounts set in ecus because of turbulence in the European Monetary System, HAS ADOPTED THIS DECISION: Article 1 Decision 88/408/EEC shall be amended as follows: 1. in Article 2 (3), the part of the sentence which reads: 'Pending the review of the inspection rules laid down by Directive 71/118/EEC and until 31 December 1992' is hereby replaced by: 'Until 30 September 1993, and without prejudice to invoking the possibility offered by Article 2 (2) of Directive 85/73/EEC.'; 2. in Article 2 (4), the part of the sentence which reads: 'Until 31 December 1992' is hereby replaced by: 'Until 30 September 1993'; 3. in Article 2 (5), the part of the sentence which reads: 'Until 31 December 1992' is hereby replaced by: 'Until 30 September 1993'; 4. in Article 5 (1), the last sentence shall be deleted; 5. in Article 5 (2), the second subparagraph shall be replaced by the following: 'As part of the checks laid down in Article 12 of Directive 64/433/EEC, the Commission may, by random spot checks, verify whether the granting of the exemptions laid down in Article 2 (2) of this Decision does not compromise the effective application of the rules laid down by the said Directive.'; 6. in Article 7, the terms 'provided for in Article 9 of Directive 64/433/EEC' shall be replaced by 'provided for in Article 12 of Directive 64/433/EEC'; 7. in Article 9, add the following paragraph: 'However, for the period from 1 January 1993 to 31 December 1993, Member States whose currencies have significantly depreciated against the ecu since 1 September 1992 may continue to apply the rates obtaining on that date.' Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 14 June 1993. For the Council The President B. WESTH (1) OJ No L 32, 5. 2. 1985, p. 14. Directive as last amended by Directive 88/409/EEC (OJ No L 194, 22. 7. 1988, p. 28). (2) OJ No L 194, 22. 7. 1988, p. 24. (3) OJ No C 325, 14. 12. 1991, p. 21. (4) OJ No L 62, 15. 3. 1993, p. 1. (5) OJ No L 268, 24. 9. 1991, p. 69. Directive as amended by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1). (6) OJ No L 373, 31. 122. 1990, p. 1. Directive as amended by Directive 92/438/EEC (OJ No L 343, 25. 8. 1992, p. 27).